DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes the entry of the following papers:
Amended claims filed 4/19/2022.
Applicant arguments/remarks made in amendment filed 4/19/2022.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.

Claims 1, 8, and 15 are amended.
Claims 1-20 are presented for examination.
Response to Arguments
Applicant’s arguments filed 4/19/2022 have been fully considered but are not persuasive.
Applicant arguments:
 Applicant argues that “for at least the reasons discussed in Applicant’s previous response, which is expressly incorporated herein by reference, each of claims 1-20 is patent eligible.”  (Remarks, page 1, paragraph 2.) However, Applicant does not respond to any of Examiner’s arguments presented in the final office action which rebut Applicant’s arguments.  Therefore, the rejection is proper and maintained for the reasons presented in the final office action.  
Applicant argues that “the subject matter of the instant application, as embodied in the claims, is necessarily rooted in computer technology, namely, machine-learning models, in order to overcome problems specifically arising in the computer technology and addresses technical deficiencies in traditional approaches.” (Remarks, page 1, paragraph 2.)  However, this is a summarization of Applicant’s view of the technical area of the claimed invention and not a response to any particular element of the rejection. Therefore, the rejection is proper and maintained.
Applicant notes “the Supreme Court has indicated that claims “purport[ing] to improve the functioning of the computer itself,” or “improv[ing] an existing technological process” might not succumb to the abstract idea exception. Alice Corp. Pty. Ltc. V. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014).” (Remarks, page 1, paragraph 4.) Applicant further notes that “in Enfish, LLC v. Microsoft Corp., 822 F. 3rd 1327 (Fed. Cir. 2016), the Federal Circuit held claims directed to a database system having a self-referential table as patent-eligible at least partly in view of an improvement to existing technological processes in accessing and storing data in database systems.” (Remarks, page 1, paragraph 4.) However, in neither case does the applicant provide a description or explanation for how the claims in these particular cases relate to the limitations in the claimed invention and inform how they should be interpreted. Therefore, rejection is proper and maintained.
Applicant argues that in Ex Parte Del Bene et al., “the PTAB held claims directed to “predicting consumer behavior” as patent-eligible at least partly because a claim feature “applying… a predictive model” improves the underlying consumer behavior prediction technology.” (Remarks, page 1, paragraph 5.) However, Applicant does not describe how the claims in the citation relate to the limitations in the claimed invention. Therefore, rejection is proper and maintained.
Applicant argues that “the subject matter of the instant application, as embodied in claims 1-20 improves existing machine learning (ML) systems and particularly improves existing techniques for regression testing in such ML systems (see, e.g., Spec., paragraph [0019].).” This is a summary assertion about the claimed invention. However, no element of the rejection is identified as being incorrect.  Therefore, rejection is proper and maintained.
Applicant argues that “For at least the same reasons discussed above with respect to each of claims 1, 8, and 15, Jin, Pei, and Bhattacharjee, taken as a whole, fail to teach each and every feature of claims 1, 8, and 15, as amended herein.” (Remarks, page 4, paragraph 2.) These arguments are:
Applicant argues that the prior art of record fails to teach “periodically checking a status of the container, within which the training of the ML model is performed,… and determining that the status of the container is shutdown indicating that the training of the ML model is complete” as recited in claims 1, 8, and 15. (Remarks,  2, paragraph 3.)  However, the combination of Jin, Pei and Bhattacharjee teaches  “periodically checking a status of the container, within which the training of the ML model is performed,… and determining that the status of the container is shutdown indicating that the training of the ML model is complete.” (Bhattacharjee, Figure 3, and page 10, paragraph 4, line 4 “Each container holding either a learner or a parameter server shard is allocated a unique znode (Zookeeper path) by the LCM before deployment; a sidecar (auxiliary) process called the “watchdog” in the container monitors the learner/parameter server and updates its status in the corresponding znode.  Status updates can then be read by LCM from Zookeeper.  Through status monitoring, the LCM can determine when all learners have finished training, decommission them and reclaim computing resources allocated to them.”  In other words, learner is ML model, container is container, status monitoring is periodically checking status, and LCM can determine when all learners have finished training is determining that the status of the container indicates that the container is shutdown indicating that the training of the ML model is complete.)
Applicant argues that “More particularly, Bhattacharjee is absent any discussion of monitoring a container, much less determining whether the container is shutdown.” Applicant’s argument appears to be that the claimed invention determines when training is completed by checking to see if the “container” has stopped execution whereas Bhattacharjee has a “watchdog” in the container that monitors the learner/parameter server and updates its status in the znode.   
	However, this is a misinterpretation of what is happening.  The specification of the instant application recites “In some implementations, ML model training is performed using containers. By way of non-limiting example, an instance of a Docker container can be provided by the ML training module 220 and can be used for training the ML model. Docker is provided by Docker, Inc. of San Francisco, California and can be described as a computer program that performs operating-system-level virtualization using containers, each container being isolated from other containers and bundling its own application, tools, libraries and configuration files. In some examples, the ML training module 220 creates an instance of a container, within which the ML model is trained.  Upon completion of the training, the instance of the container is shutdown, and the trained ML model is stored.” (Specification, paragraph [0031].)  There is no other description in the specification for what a container is or how it is used.  More particularly, the specification merely mentions that the container is periodically checked and determining when the container is shut down, without providing any details for how this is done. (Specification, paragraph [0048].)   
	Online documentation presented by Docker provides guidance.  (https://docs.docker.com/ )  When operating at the command line, there are a number of switches that can be used to indicate how the container should react when the application it is running completes.  The default is for the container to reboot and restart the process.  However, the operator can provide a switch to the run command so that in the event that an application has completed execution the container automatically shuts down. There are other switches that can be used with the run command.  Here is an example for how the run command is executed that is derived from the Docker run reference from the above-mentioned Docker Documentation site. “$ docker run [OPTIONS] IMAGE[TAG|@DIGEST] [COMMAND] [ARG…].”  In addition to the command line, a script can be used that would automate the process.  However, there is no description in the specification for how the claimed invention executes the container or how the container is monitored and ultimately determined to have completed execution, either by command line, script, or some other method.  	The specification recites that “In some implementations, the training and resource monitoring module 224 periodically checks the status of the container, within which the training is performed.  For example, and as described above, an instance of a container (e.g., a Docker container) can be created, within which the ML model is trained.  Upon completion of the training, the instance of the container is shutdown.” (Specification, paragraph [0034].) However, the claimed invention does not say how the ”training and resource monitoring module 224” performs the periodic checks or how the determination that the container is shutdown is made.  
	Bhattacharjee also uses Docker containers. (Bhattacharjee, page 12, paragraph 6, line 1 “At the time of this writing, we have integrated three well known frameworks: Caffe, Torch, and TensorFlow into DLaaS.  DLaaS is designed for pluggability so adding a new DL framework performing vision, speech or other analysis [5,21] to DLaaS requires nothing more than creating a Docker image that contains three scripts: load.sh, train.sh, and store.sh, which download the training data from a storage service, train the framework-specific model, and upload the trained model to the storage service, respectively.)    However, Bhattacharjee describes how it monitors the container and determines when the internal application has completed execution. (Bhattacharjee, page 10, paragraph 3, line 7 “ The LCM performs the following tasks: (1) Deploys a submitted training job using the Mesos/Marathon cluster management system.  (2) Checks whether the parameter server and learners have successfully started. (3) Monitors the status of the learners at runtime and reports their status to the other components. (4) Detects when learners or parameter servers have failed and ensures that failed components are restarted by the cluster management system, and that learning proceeds uninterrupted. (5) Determines when learning has finished so that the training job can be safely terminated and resources allocated to it be reclaimed.” And, page 10, paragraph 4, line 4 “Each container holding either a learner or a parameter server shard is allocated a unique znode (Zookeeper path) by the LCM before deployment; a sidecar (auxiliary) process called the “watchdog” in the container monitors the learner/parameter server and updates its status in the corresponding znode.  Status updates can then be read by LCM from Zookeeper.  Through status monitoring, the LCM can determine when all learners  have finished training, decommission them and reclaim computing resources allocated to them.”  In other words, monitors status of the learners is monitoring a container, and determines when learning has finished is determining whether a container is shut down.) 
	Both the claimed invention and Bhattacharjee use Docker containers. However, while the claimed invention is silent in regard to how it performs periodic checks or determines that the container has shutdown, Bhattacharjee explains how it performs both.  Therefore, rejection is proper and maintained.
	Applicant’s arguments with respect to the prior art rejections of the dependent claims rely upon features recited in the independent claims, and thus are unpersuasive. Therefore, rejections are proper and maintained.  See below for detailed rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more.
	Step 1: Claims 1-7 are directed to a method (i.e., process), claims 8-14 are directed to a non-transitory computer-readable storage medium (i.e., product/article of manufacture), and Claims 15-20 are directed to a system (i.e., machine/apparatus); therefore, all pending claims are directed to one of the four statutory categories of invention.
	Step 2A, Prong 1: Claim 1 recites “determining, by an automated regression detection systems (ARDS), that training of a ML model is complete (Mental processes – observation, evaluation, judgment, opinion), by periodically checking, by a training and resource monitoring module of the ARDS, a status of the container, within which the training of the ML model is performed (Mental processes – observation, evaluation, judgment, opinion),  the ML model comprising a version of a previously trained ML model, the training and resource monitoring module being configured to allocate resources and monitor all training jobs executed by a ML server including the training of the ML model, and (Mental processes – observation, evaluation, judgment, opinion) determining that the status of the container indicates that the container is shutdown indicating that the training of the ML model is complete; and (Mental processes – observation, evaluation, judgment, opinion), in response to determining that training of the ML model is complete, automatically, by the ARDS: retrieving the ML Model” (data collection – insignificant extra-solution activity), “executing regression testing and detection using the ML model generating regression results relative to the previously trained ML model, and” (data collection and comparison – insignificant extra-solution activity), “publishing the regression results” (outputting the data – insignificant extra-solution activity).
	The claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., determining, by an automated regression detection system (ARDS), that training of a ML model is complete, something that can be done manually). ARDS lacks implementation detail, therefore it is treated as a generic computer function to implement a mental process that can be performed manually.  Thus, the claim falls within the mental processes enumerated category of abstract ideas.
	Independent claim 8 recites similar limitations as found in claim 1, and a similar analysis applies. Claim 8 includes the additional limitations of “A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations.”  However, these limitations appear to be merely attempting to use generic computer components to automate an abstract idea, a mental process, which is able to be performed by a person in their mind.
	Independent claim 15 recites similar limitations as found in claim 1, and a similar analysis applies. Claim 15 includes the additional limitations of “A system, comprising: a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon, which when executed by the computing device, cause the computing device to perform operations.” These also appear to be a high level recitation of generic computer components to automate an abstract idea, a mental process, which is able to be performed by a person in their mind.
	Accordingly, the claims recite an abstract idea.
	Step 2A, Prong 2: This judicial exception is not integrated into a practical application because the claim language only recites elements tied to the types of data collected for use in the Mental Processes and does not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea.  The first collecting step in claim 1 is recited at a high level of generality (i.e., retrieving a software program (trained ML model) for use in the testing and analysis step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  See MPEP 2106.05(g).
	The second collecting step in claim 1 is recited at a high level of generality (i.e., testing a system for a response) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g) (3).
	The outputting step in claim 1 is recited at a high level of generality (i.e., as a general means of sending the data without further user interaction) and amounts to mere data outputting, which is a form of insignificant extra-solution activity.  See MPEP 2106.05(g).
	Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Feeding data to an automated regression detection system (ARDS) is simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea.  See applicant’s specification [0051 – 0057] Fig. 5 for a generic computer description.  The judicial exception is not integrated into a practical application.  Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and the claims recite an abstract idea.
	Independent claims 8 and 15 include computer components as discussed above in step 2A, Prong 1. However, each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  Simply implementing the abstract idea on a generic computer for storing in memory or sending information over a network is not a practical application of the abstract idea.  Such elements do not integrate the abstract idea into a practical application and are conventional functions of generically claimed computer uses or are insignificant extra-solution activity.  See MPEP 2106.05(d).
	After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not integrate the abstract idea into a practical application.
	Step 2B:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application,  in the Step 2A, Prong 2 analysis, the additional elements of performing steps “A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations” and “A system, comprising: a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon, which when executed by the computing device, cause the computing device to perform operations” are construed as generic or conventional computer components, to perform the mental process and amount to no more than mere instructions to apply the exception using a generic computer component. Thus, the independent claims do not add significantly more than the abstract idea.  Therefore, the claims are not patent eligible under 35 U.S.C. 101.
	The same conclusion is reached for the dependent claims of claims 1, 8, and 15, see below for detail.
	Claims 2, 9, and 16 are dependent on independent claims 1, 8, and 15, respectively. The dependent claims recite “wherein executing regression testing and detection using the ML model comprises determining variance in performance of the ML model using a Gaussian process (GP).” This is merely describing at a high level of generality the type of data that links the data to a field of use, i.e. that the results fit a normal distribution. See MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
	Claims 3, 10, and 17 are dependent on dependent claims 2, 9, and 16, respectively.  The dependent claims recite “wherein the variance comprises one or more of a negative-side variance indicating regression of the ML model relative to the previously trained ML model, and a positive-side variance indicating improvement of the ML model relative to the previously trained model.”  This again, is merely describing at a high level of generality the type of data that links the data to a field of use. See MPEP 2106.05(h).  The test data must by necessity be either a negative variance, exactly at the mean, or a positive variance. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
	Claims 4, 11, and 18 are dependent on independent claims 1, 8, and 15, respectively.  The dependent claims recite “wherein the container is provisioned in a ML server to train the ML model.” This is a further recitation of a limitation within the insignificant extra solution activity (data collection – insignificant extra-solution activity) enumerated category of abstract ideas. Examiner notes that the claim is directed to provisioning an ML server and thus amounts to insignificant extra solution activity.
	Claims 5, 12, and 19 are dependent on independent claims 1, 8, and 15, respectively. The dependent claims recite “wherein publishing the regression results comprises transmitting one or more notifications to respective stakeholders through a communication platform.”  The outputting step of transmitting one or more notifications to respective stakeholders through a communications platform is recited at a high level of generality (i.e., as a general means of sending data) and amounts to mere data outputting, which is a form of insignificant extra-solution activity.  See MPEP 2106.05(g).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
	Claims 6, 13, and 20 are dependent on independent claims 1, 8, and 15, respectively.  The dependent claims recite “wherein publishing the regression results comprises providing a user interface (UI) for display, the UI graphically depicting regression results as between the ML model and the previously trained ML model.” The outputting step of publishing the results by providing a user interface for display is recited at a high level of generality (i.e., as a general means of sending the data to a generic user interface) and amounts to mere data outputting, which is a form of insignificant extra-solution activity.  See MPEP 2106.05(g). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
	Claims 7 and 14 depend from dependent claims 6 and 13, respectively.  The dependent claims recite “wherein the regression results are based on a set of attributes that each represent a respective performance of the ML model relative to the previously trained ML model.” This is merely describing at a high level of generality the type of data that links the data to a field of use.  See MPEP 2106.05(h).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
	Therefore, claims 1-20 are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 11-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (Automated Behavioral Regression Testing, herein Jin), Pei  et al (DeepXplore: Automated Whitebox Testing of Deep Learning Systems, herein Pei), and Bhattacharjee et al (IBM Deep Learning Service, herein Bhattacharjee). 

Regarding claim 1,
	Jin teaches a computer-implemented method (Jin, page 137, column 1, line 12 “To address this issue, we propose a novel approach called Behavioral Regression Testing (BERT).”  In other words, Behavioral Regression Testing is a computer-implemented method.)
	for automatic regression detection in [machine learning (ML) models] the method being executed by one or more processors and comprising: (Jin, Figure 4, and page 137, column 1, line 12 “To address this issue, we propose a novel approach called Behavioral Regression Testing (BERT).  Given two versions of a program, BERT identifies behavioral differences between the two versions through dynamical analysis, in three steps.  First, it generates a large number of test inputs that focus on the changed parts of the code.  Second, it runs the generated test inputs on the old and new versions of the code and identifies differences in the tests’ behavior: Third, it analyzes the identified differences and presents them to the developers.”

    PNG
    media_image1.png
    447
    593
    media_image1.png
    Greyscale

In other words, BERT is a computer-implemented method, and behavioral regression testing is automatic regression detection.)
	[determining, by an automated regression detection system (ARDS), that training of a [ML model] is complete, by: periodically checking, by a training and resource monitoring module of the ARDS, status of the container, within which the training of the ML model is performed,]
	the [ML model] comprising a version of a previously trained [ML model], the training and resource monitoring module being configured to allocate resources and monitor all training jobs executed by a ML server including the training of the ML model, and (Jin, Figure 4, and, page 139, column 2, paragraph 3, line 1. “Figure 4 provides a high-level view of our approach compared to traditional regression testing.  In traditional regression testing (e.g., [3] – [5]), an existing test suite (T0) defined for the old version of a program (V0) is run on the modified version of a program (V1). Non-obsolete test cases that, according to their oracle, fail on V1 and did not fail on V0 are reported to the developers as warnings that may indicate the presence of regression faults.” In other words, V0 is previously trained version, and Test Suite TO is training and resource monitoring module.)
[determining that the status of the container indicates that the container is shutdown indicating that the training of the ML model is complete;] 
and in response to determining that a software modification/[training of the ML model] is complete, automatically, by the ARDS: retrieving the [ML model], executing regression testing and detection using the [ML model], (Jin, page 137, column 1, paragraph 1, line 1 “When a program is modified during software evolution, developers typically run the new version of the program against its existing test suite to validate that the changes made on the program did not introduce unintended side effects (i.e., regression faults). And, page 137, column 1, paragraph 1, line 12 “To address this issue, we propose a novel approach called Behavioral Regression Testing (BERT).” And, page 137, column 2, paragraph 2, line 8 “The goal of BERT is to accurately and automatically identify behavioral differences between two versions of a program by means of dynamic analysis.”  And, page 139, column 2, paragraph 3, line 1. “Figure 4 provides a high-level view of our approach compared to traditional regression testing.  In traditional regression testing (e.g., [3] – [5]), an existing test suite (T0) defined for the old version of a program (V0) is run on the modified version of a program (V1). Non-obsolete test cases that, according to their oracle, fail on V1 and did not fail on V0 are reported to the developers as warnings that may indicate the presence of regression faults.” In other words, BERT is automated regression detection system (ARDS), and accurately and automatically identify behavioral difference between the two versions of the program is automatically …retrieving and executing regression testing and detection.)
	generating regression results relative to the previously trained [ML model], and publishing the regression results.  (Jin, page 139, column 2, paragraph 3, line 1. “Figure 4 provides a high-level view of our approach compared to traditional regression testing.  In traditional regression testing (e.g., [3] – [5]), an existing test suite (T0) defined for the old version of a program (V0) is run on the modified version of a program (V1). Non-obsolete test cases that, according to their oracle, fail on V1 and did not fail on V0 are reported to the developers as warnings that may indicate the presence of regression faults.” In other words, run on the modified version or a program (v1) is generating regression results relative to the previously trained version, and reported to the developers is publishing the regression results.)
	Thus far, Jin does not explicitly teach machine learning (ML) models.
	Pei teaches machine learning (ML) models (Pei, page 1, column 1, paragraph 2, line 1 “We design, implement, and evaluate DeepXplore, the first whitebox framework for systematically testing real-world DL systems.” In other words, DL (deep learning) systems is machine learning (ML) models.)
	Both Jin and Pei are directed to software testing.  In view of the teaching of Jin, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pei into Jin.  This would result in being able to perform regression tests on machine learning systems.
	One of ordinary skill in the art would be motivated to do so in order to automatically perform regression tests on retrained machine learning models for large enterprises. (Pei, page 1, column 1, paragraph 1, line 1 “Deep learning (DL) systems are increasingly deployed in safety- and security-critical domains including self-driving cars and malware detection, where the correctness and predictability of a system’s behavior for corner case inputs are of great importance. Existing DFL testing depend heavily on manually label data and therefore often fails to expose erroneous behaviors for rare inputs.  We design, implement, and evaluate DeepXplore, the first whitebox framework for systematically testing real-world DL systems.)
	Thus far, the combination of Jin and Pei does not explicitly teach determining, by an automated regression detection system (ARDS), that training of a ML model is complete by periodically checking, by a training and resource monitoring module of the ARDS, status of the container, within which the training of the ML model is performed, 
	Bhattacharjee teaches determining, …, that training of a ML model is complete by periodically checking,…, status of the container, within which the training of the ML model is performed, (Bhattacharjee, Figure 3, and page 10, paragraph 4, line 4, “Each container holding either a learner or a parameter server shard is allocated a unique znode (Zookeeper path) by the LCM before deployment; a sidecar (auxiliary) process called the “watchdog” in the container monitors the learner/parameter server and updates its status in the corresponding znode.  Status updates can then be read by LCM from Zookeeper.  Through status monitoring, the LCM can determine when all learners have finished training, decommission them and reclaim computing resources allocated to them.” 

    PNG
    media_image2.png
    690
    745
    media_image2.png
    Greyscale

In other words, learner is ML model, container is container, status monitoring is periodically checking status, and LCM can determine when all learners have finished training is determining that the status of the container indicates that the container is shutdown indicating that the training of the ML model is complete.)
	Bhattacharjee teaches determining that the status of the container indicates that the container is shutdown indicating that the training of the ML model is complete; (Bhattacharjee, Figure 3, and page 10, paragraph 4, line 4, “Each container holding either a learner or a parameter server shard is allocated a unique znode (Zookeeper path) by the LCM before deployment; a sidecar (auxiliary) process called the “watchdog” in the container monitors the learner/parameter server and updates its status in the corresponding znode.  Status updates can then be read by LCM from Zookeeper.  Through status monitoring, the LCM can determine when all learners have finished training, decommission them and reclaim computing resources allocated to them.”  In other words, learner is ML model, container is container, status monitoring is determining the status of the container, and determine when all learners have finished training is determining that the training of the ML model is complete.)
	Both Bhattacharjee and the combination of Jin and Pei are directed to testing software that is part of a larger enterprise. The combination of Jin and Pei teaches by an automatic regression detection system.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bhattacharjee into the combination of Jin and Pei, thereby creating a combination that teaches determining, by an automated regression detection system (ARDS), that training of a ML model is complete by periodically checking status of the container, within which the training of the ML model is performed, and in response to the training being complete, performing regression testing on the model.
	One of ordinary skill in the art would be motivated to do this because training deep learning models has become increasingly complex and computationally intensive, making it prohibitive for typical users to accomplish. (Bhattacharjee, “Training deep neural networks, known as deep learning, is currently highly complex and computationally intensive. While GPUs have helped accelerate training, the amount of data as well as complexity of models have increased the computation need beyond the capability of a single GPU. For example, training on 2.5 million images on a single GPU can take 6 days on a simple model [3].  A typical user of deep learning, a data scientist, is also unnecessarily exposed to the details of the underlying hardware and software infrastructure, including configuring expensing GPU  machines, installing dep learning libraries, and managing the jobs during execution to handle failures and recovery.”) 
Regarding claim 4,
	The combination of Jin, Pei, and Bhattacharjee teach the method of claim 1,
	wherein the container is provisioned in a ML server to train the ML model. (Bhattacharjee, page 1, paragraph 1, line 6 “In this paper, we will discuss the details of the software architecture behind IBM’s deep learning as a service (DLaaS).” And, page 7, paragraph 2, line 1 “The DLaaS Platform Services layer provides the key building blocks for executing and managing long running training jobs.  At the core is a GPU-enabled Container Service that is responsible for executing a training job based on a predefined learning image from the Docker [12] Registry.” In other words, deep learning is ML, DLaaS is ML server, container is container, provides the key building blocks is provisioned, and executing and managing long running training jobs is train the ML model.)
Regarding claim 5,
	The combination of Jin, Pei, and Bhattacharjee teach the method of claim 1,
	wherein publishing the regression results comprises transmitting one or more notifications to respective stakeholders through a communication platform.  (Jin, page 139, column 2, paragraph 3, line 1. “Figure 4 provides a high-level view of our approach compared to traditional regression testing.  In traditional regression testing (e.g., [3] – [5]), an existing test suite (T0) defined for the old version of a program (V0) is run on the modified version of a program (V1). Non-obsolete test cases that, according to their oracle, fail on V1 and did not fail on V0 are reported to the developers as warnings that may indicate the presence of regression faults.” In other words, reported to the developers is transmitting one or more notifications to respective stakeholders.)
Regarding claim 6,
	The combination of Jin, Pei, and Bhattacharjee teach the method of claim 1,
	wherein publishing the regression results comprises providing a user interface (UI) for display, the UI graphically depicting regression results as between the ML model and the previously trained ML model.  (Pei, page 8, column 1, paragraph 3, line 1 “We implement DeepXplore using TensorFlow 1.0.1 [5] and Keras 2.0.3 [16] DL frameworks. Our implementation consists of around 7,086 lines of Python code.  Our code is built on TensorFlow/Keras but does not require any modifications to these frameworks.”  In other words, Keras is an API that provides a user interface, and can depict regression in graphs.)16.	Claims 8, and 11-13 are non-transitory computer-readable storage medium claims corresponding to computer-implemented method claims 1, and 4-6, respectively. Otherwise, they are the same. It is implicit that a computer-implemented method requires a non-transitory computer-readable storage medium and one or more processors in order to execute.  Therefore, claims 8, and 11-13 are rejected for the same reasons as claims 1, and 4-6, respectively.
Claims 15, and 18-20 are system claims corresponding to computer-implemented method claims 1, and 4-6, respectively.  Otherwise, they are the same.  It is implicit that a computer-implemented method requires a computing device, and a computer-readable storage device capable of storing instructions in order to execute.  Therefore, claims 15, and 18-20 are rejected for the same reasons as claims 1, and 5-6, respectively.
Claims 2-3, 7, 9-10, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, Pei, Bhattacharjee, and Nguyen et al (Automated Detection of Performance Regressions Using Statistical Process Control Techniques, herein Nguyen).
Regarding claim 2,
	The combination of Jin, Pei, and Bhattacharjee teach the method of claim 1,
	Thus far, the combination of Jin, Pei, and Bhattacharjee does not explicitly teach wherein executing regression testing and detection using the ML model comprises determining variance in performance of the ML model using a Gaussian process (GP).
	Nguyen teaches wherein executing regression testing and detection using the ML model comprises determining variance in performance of the ML model using a Gaussian process (GP).  (Nguyen, page 299, column 1, paragraph 1, line 1 “The goal of performance regression testing is to check for performance regressions in a new version of a software system.” And, page 300, column 1, paragraph 2, line 1 “The contributions of this paper are:
We propose an approach based on control charts to identify performance regressions.
We derive effective solutions to satisfy the two assumptions of control charts about non-varying load and normality of the performance counters.
We show that our approach can automatically identify performance regressions by evaluating its accuracy on a large enterprise system and an open-source software system.”
And, page 300, column 2, paragraph 5, line 1 “Normality of process output.  Process output usually has a linear relationship with the process input.  This linear relation leads to a normal distribution of the process output which is the main underlying statistical foundation of control charts.” In other words, regression testing is regression testing, and using a normal distribution is using a Gaussian process.)
	Both Nguyen and the combination of Jin, Pei, and Bhattacharjee are directed to regression testing of software.  In view of the teaching of the combination of Jin, Pei, and Bhattacharjee, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nguyen into the combination of Jin, Pei, and Bhattacharjee.  This would result in being able to use a statistical process for evaluation in the regression testing.
	One of ordinary skill in the art would be motivated to do this in order to speed up the time it takes to perform regressing testing by using statistical methods. (Nguyen, page 1, column 1, paragraph 1, line 4 “Performance regression testing is very time consuming yet there is usually little time assigned for it. A typical test run would output thousands of performance counters.  Testers usually have to manually inspect these counters to identify performance regressions.  In this paper, we propose an approach to analyze performance counters across test runs using a statistical process control technique called control charts.”)
Regarding claim 3, 
	The combination of Jin, Pei, Bhattacharjee, and Nguyen teach the method of claim 2, 
	wherein the variance comprises one or more of a negative-side variance indicating regression of the ML model relative to the previously trained ML model, and a positive-side variance indicating improvement of the ML model relative to the previously trained model. (Nguyen, Figure 2, and page 301, column 2, paragraph 1, line 1 “Detect performance regressions.  After the tests are done, the test engineers have to analyze the performance counters.  They compare the counters of the new version with the existing version.  The runs/counters of the existing version are called the baseline runs/counters.  The runs/counters of the new version are called the target runs/counters.  If the target counters are similar to the baseline counters, the test will pass, i.e., there is no performance regression.  Otherwise, the test engineers will alert the developers about the potential of performance regression in the new version.  For example, if the baseline run uses 40% of CPU on average and the target run uses 39% of CPU on average, the new version should be acceptable.  However, if the target run uses 55% of CPU on average, there is likely a performance problem with the new version.”

    PNG
    media_image3.png
    229
    878
    media_image3.png
    Greyscale

In other words, baseline is previously trained ML model, target is ML model, 40% CPU use is baseline average, 39% CPU on average is positive-side variance, and 55% is negative-side variance.)
Regarding claim 7,
	The combination of Jin, Pei, Bhattacharjee, and Nguyen teach the method of claim 6,
	wherein the regression results are based on a set of attributes that each represent a respective performance of the ML model relative to the previously trained model. (Nguyen, Figure 2, and page 301, column 2, paragraph 1, line 1 “Detect performance regressions.  After the tests are done, the test engineers have to analyze the performance counters.  They compare the counters of the new version with the existing version.  The runs/counters of the existing version are called the baseline runs/counters.  The runs/counters of the new version are called the target runs/counters.  If the target counters are similar to the baseline counters, the test will pass, i.e., there is no performance regression.  Otherwise, the test engineers will alert the developers about the potential of performance regression in the new version.  For example, if the baseline run uses 40% of CPU on average and the target run uses 39% of CPU on average, the new version should be acceptable.  However, if the target run uses 55% of CPU on average, there is likely a performance problem with the new version.” In other words, compare counters of the new version with the existing version is based on a set of attributes that each represent a respective performance of the ML model relative to the previously trained model.)	
Claims 9, 10 and 14 are computer-readable storage medium claims corresponding to computer-implemented method claims 2, 3 and 7, respectively.  Otherwise, they are the same.  Therefore, claims 9, 10 and 14 are rejected for the same reasons as claims 2, 3 and 7, respectively.
Claims 16 and 17 are system claims corresponding to computer-implemented method claims 2 and 3, respectively.  Otherwise, they are the same.  Claims 16 and 17 are rejected for the same reasons as claims 2 and 3, respectively.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124